ATTORNEY GRIEVANCE COMMISSION                            In the
OF MARYLAND
                                                      * Court of Appeals

                                                         of Maryland
  V.
                                                         Misc. Docket AG No. 21,

SEUNG OH KANG                                            September Term, 2015
a/k/a SEUNG E. OH & SANDY 011

                                          ORDER

        This matter, having come before the Court upon the filing of a Petition for

Disciplinary or Remedial Action and request for interim suspension pursuant to Maryland

Rule 16-773(d), with attached true test copies of the Order of the Virginia State Bar

Disciplinary Board revoking Respondent's right to practice law in Virginia dated January

25, 2013, and supporting documentation; and it appearing that Seung Oh Kang (a/k/a

Seung E. Oh and/or Sandy Oh) is also a member of the Bar of this Court; it is this 1st day

of June, 2015,

        ORDERED, by the Court of Appeals of Maryland, that Respondent, Seung Oh

Kang (a/k/a Seung E. Oh and/or Sandy Oh), be, and she is hereby, indefinitely suspended,

effective immediately, from the further practice of law in the State of Maryland, pending

further order of this Court, pursuant to Maryland Rule 16-773(d); and it is further,

        ORDERED that the Clerk of this Court shall strike the name Seung Oh Kang

(a/lc/a Seung E. Oh and/or Sandy Oh) from the register of attorneys, pursuant to Maryland

Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the

clerks of all judicial tribunals in the State.



                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge